ELLETT, Justice.
This is a consolidated appeal brought by the defendant from separate judgments rendered in the District Court setting aside orders of suspension of the driving licenses of the various plaintiffs herein. Each case has practically the same factual background, and we will, therefore, discuss the case of plaintiff Brennan, as it is typical of the others.
Her accident occurred on October 7, 1968. Two days later the driver of the other car *147filed a written report with the defendant in which she stated that her car was a 1966 Chevrolet Sport Van Custom, that the left rear side and complete right side were damaged, and that the cost of repair was estimated to he $550. The investigating officer filed his report on October 7, 1968, wherein he reported that the left front half of the Brennan car was damaged, and he estimated it would cost $250 to repair it. He further reported that the Chevrolet was damaged in the left rear and right side, and he estimated the cost of repair to that car as being $400.
Section 41-6-35, U.C.A.1953, as amended, requires the driver of a motor vehicle involved in an accident to file a report regarding that accident within five days after its occurrence when personal injuries or damages in the amount of $100 or more result. It further requires the investigating officer to file a report within 24 hours after completing his investigation. Subsection (b) of that statute reads as follows:
The department may require any driver of a vehicle involved in an accident of which report must he made as provided in this section to file supplemental reports whenever the original report is insufficient in the opinion of the department and may require witnesses of accidents to render reports to the department.
The contents of the required reports are set out in Section 41-12-4, U.C.A.1953, as follows:
Report of accident required by section 41-6-35, Utah Code Annotated 1953, as. amended, shall contain information to. enable the commission to determine-whether requirements for deposit of security under section 41-12-5 are inapplicable by reason of the existence of insurance or other exceptions specified in this act. The commission may rely upon the accuracy of the information unless and until it has reason to believe that the information is erroneous. If such operator be physically incapable of making such report, the owner of the motor vehicle involved in such accident shall, within ten days after learning of the accident, make such report. The operator or the owner shall furnish such additional relevant information as the commission shall require. [Emphasis added.]
Thus the filed reports are evidence upon which the defendant herein may rely in determining the need for and the amount of security to be posted. In fact, the next section, to wit, 41-12-5, U.C.A.1953, requires the commission to determine the amount of security deposit upon the basis of the reports filed or upon other evidence. It does not require the determination to be made upon the basis of the reports and other evidence. It is thus evident that in each of the cases herein consolidated the defendant had ample authority to fix the *148amount of security to be posted as a condition of continued driving' privileges.
The plaintiffs claim that some other proof should have been submitted by the injured driver to the commission within 50 days of the accident and claim that the next to the last sentence of Section 41-12-5 above requires it, and unless this additional proof is given, they claim they are not required to post any security at all.
That sentence was added as an amendment in 1953 and reads as follows:
The commission shall determine the amount of security deposit upon the basis of the reports or other evidence submitted to it but shall not require a deposit of security for the benefit of any person when evidence has not been submitted by such person or on his behalf as to the extent of his injuries or the damage to his property within fifty (50) days following the date of accident. [Emphasis added.]
The italicized portion of the sentence indicates that someone other than the driver may also be able to satisfy any judgment recovered by him from the security posted but only if such other person files his proof within 50 days from the accident. These other people, such as passengers in the car, pedestrians, and nondriving owners, are not required by the statute to file a report, but if they are to take advantage of the security, they must file proof of their damage within 50 days. The question of whether the proof offered by way of reports which are required to be filed satisfies the commission is a question for the commission to determine. In none of the cases involving the plaintiffs herein did the commission require or ask for any further proof, and the plaintiffs are in no position to complain because the injured parties were not called upon to offer additional proof.
In each of these cases other persons in addition to the plaintiffs herein have presented evidence upon which a determination can be made by the defendant, and the same was presented well within the 50 days required by law. The judgment of the lower court is reversed, and the order made by the defendant is affirmed.
CROCKETT, C. J., concurs.
CALLISTER, J., concurs in the result.